                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

CHARLEATTA M. BLACK,

      Plaintiff,

v.                                                   CIVIL ACTION NO.: 3:18-CV-193
                                                     (GROH)

DEPARTMENT OF VETERANS AFFAIRS,

      Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is a Report and Recommendation (“R&R”) issued by United

States Magistrate Judge Robert W. Trumble on July 8, 2019. ECF No. 29. In his R&R,

Magistrate Judge Trumble recommends that the Plaintiff’s Amended Complaint [ECF No.

18] and Second Amended Complaint [ECF No. 26] be dismissed without prejudice and

the Plaintiff’s Motions for Leave to Proceed In Forma Pauperis [ECF Nos. 20, 28] and

Motions for Appointment of Counsel [ECF Nos. 19, 27] be denied as moot.

                             I. Procedural Background

      On November 28, 2018, Charleatta M. Black (“Plaintiff”) filed a complaint alleging

that her employment with the Department of Veterans Affairs Agency was terminated

because of her race.     ECF No. 1.    The same day, the Plaintiff filed a motion for

appointment of counsel and a sealed motion for leave to proceed in forma pauperis.

ECF Nos. 2, 3. The Court entered an Order referring the matter to Magistrate Judge

Trumble for issuance of a R&R. ECF No. 5. Magistrate Judge Trumble issued his R&R

recommending the Court dismiss the Plaintiff’s complaint for failure to provide proof she
exhausted her administrative remedies. ECF No. 7. The Plaintiff did not file objections

to Magistrate Judge Trumble’s R&R. The Court reviewed Magistrate Judge Trumble’s

R&R, and finding no clear error, issued an Order adopting the R&R and dismissing the

Plaintiff’s complaint without prejudice. ECF No. 10. The Plaintiff appealed the Court’s

judgment.

       On April 10, 2019, the Fourth Circuit Court of Appeals dismissed the Plaintiff’s

appeal for lack of jurisdiction and remanded the matter to the Court with instructions to

allow the Plaintiff to file an amended complaint.    ECF No. 16. The same day, the

Plaintiff filed an amended complaint [ECF No. 18], a motion for appointment of counsel

[ECF No. 19] and a sealed motion for leave to proceed in forma pauperis [ECF No. 20].

On June 4, 2019, the Fourth Circuit’s mandate was entered [ECF No. 21] and the Court

referred [ECF No. 22] the matter to Magistrate Judge Trumble for issuance of a R&R.

Because it was unclear if the Plaintiff filed her amended complaint pursuant to the Fourth

Circuit’s judgment, Magistrate Judge Trumble issued an order giving the Plaintiff leave to

file an amended complaint within fourteen days. ECF No. 23. On June 24, 2019, the

Plaintiff filed a second amended complaint [ECF No. 26], motion for appointment of

counsel [ECF No. 27] and sealed motion for leave to proceed in forma pauperis [ECF No.

28].   Thereafter, Magistrate Judge Trumble issued a R&R recommending the Court

dismiss the Plaintiff’s complaint without prejudice. ECF No. 29.

                               II. Standards of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, this Court is not required to review, under a de novo or any other standard, the



                                             2
factual or legal conclusions of the magistrate judge to which no objections are made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28 U.S.C. § 636(b)(1)(C); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United

States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, “[w]hen a party does

make objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

Procedure, objections to Magistrate Judge Trumble’s R&R were due within fourteen days

after being served with a copy of the same. The R&R was sent to the Plaintiff by certified

mail, return receipt requested, on July 8, 2019. ECF No. 29. The Plaintiff filed her

objections on July 24, 2019.        ECF No. 30.    Accordingly, the Court will review the

portions of the R&R to which the Plaintiff objects de novo. The remainder of the R&R

will be reviewed for clear error.

                                         III. Discussion

       Magistrate Judge Trumble recommends that the Plaintiff’s complaint be dismissed

because she has not plead facts sufficient to state all the elements of a Title VII claim.

ECF No. 29 at 7-10. Specifically, Magistrate Judge Trumble found the Plaintiff failed to

allege any facts that directly support a claim for racial discrimination and failed to allege

any facts that create the reasonable inference that she performed her job satisfactorily.




                                              3
       The Plaintiff’s first objection is to the legal standard section of the R&R. The

Plaintiff argues “[i]t is clear that the magistrate’s position is based on money.” ECF No.

30 at 1. In this case, the Plaintiff is seeking leave to proceed in forma pauperis. The

Court referred the matter to Magistrate Judge Trumble for a preliminary review of the

Plaintiff’s complaint to determine if the case should be permitted to proceed without

prepayment of fees. See 28 U.S.C. § 1915(e)(2)(B) (the Court shall dismiss a case

where a plaintiff is seeking leave to proceed in forma pauperis if the complaint “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; (iii) or seeks

monetary relief against a defendant who is immune from such relief”). Accordingly, the

Plaintiff’s objection to the legal standard is without merit and is hereby OVERRULED.

       The Plaintiff’s second objection is to Magistrate Judge Trumble’s finding she did

not allege sufficient facts to state a claim for relief. The Plaintiff argues she has satisfied

the framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The Plaintiff

states she is a black female, a white female was treated differently and she was

terminated due to the discrimination. The Plaintiff further states her “job performance is

not at issue.” ECF No. 30 at 1.

       Federal Rule of Civil Procedure 8(a)(2) requires plaintiffs to set forth “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.

8(a)(2). The factual allegations in the complaint “must be enough to raise a right to relief

above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

“A claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). At the pleading stage, the plaintiff



                                                 4
is not required to allege facts to establish a prima facie case under the burden-shifting

framework stated in McDonnell Douglas. See Swierkiewicz v. Sorema N.A., 534 U.S.

506, 510-11 (2002); McCleary-Evans v. Maryland Dep’t of Transp., State Highway

Admin., 780 F.3d 582, 585 (4th Cir. 2015). The question at this stage is whether the

plaintiff “has offered sufficient factual allegations to support a plausible claim” under Title

VII. Id. “Title VII prohibits an employer from ‘discharg[ing] any individual, or otherwise

discriminat[ing] against any individual with respect to his compensation, terms, conditions,

or privileges of employment, because of such individual’s race.’” Coleman v. Maryland

Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (quoting 42 U.S.C. § 2000e-2(a)).

        Accepting the allegations in the complaint as true, the Court finds the Plaintiff has

failed to sufficiently plead a plausible claim under Title VII. On October 10, 2015, the

Plaintiff, a probationary employee, was working overtime premium pay for Mary

Campbell. She was assigned to cover the A side horse shoe. Linda Gall and Rebecca

Jean Yingling were assigned to the B side long hall, which included the job duty of

collecting laundry. Nicholas Fortunado, a probationary charge nurse on duty, decided to

assist Ms. Gall and Ms. Yingling in collecting laundry. At some point during the Plaintiff’s

shift, Mr. Fortunado ordered her to assist the B side long hall with laundry. 1 The Plaintiff

was not provided with a memo stating management had changed the job duties for A side

horse shoe, and Ms. Campbell did not inform the Plaintiff the job duties had changed.

The Plaintiff alleges the order for her to assist with laundry was a pretext to discrimination




1 The Plaintiff does not state how she responded to Mr. Fortunado’s order. Based on the factual
allegations it appears the Plaintiff refused the order because it was not “a reasonable, legal order backed
up[] by a unit policy change in job assignments.” ECF No. 26 at 5.




                                                     5
to get her fired on the eve of her probationary period coming to an end. She further

alleges that “no other employee” has been ordered to do another’s job, “especially not a

white employee.” ECF No. 26 at 1. The Plaintiff alleges she was also wrongly accused

of being disruptive at a unit staff meeting, which was an additional factor in her

termination.   The Plaintiff alleges she was discriminated against “due to being on

probation” and “due to her skin color.” Id.

       Mr. Fortunado, like the Plaintiff, is a probationary employee and other than his title

as a “charge nurse,” the Plaintiff does not state if Mr. Fortunado has any authority to order

her to perform certain job duties. She also does not state how she responded to his

order. A reasonable inference can be drawn, based on the Plaintiff’s allegations, that

the failure to comply with Mr. Fortunado’s order was a factor in her termination.

According to the Plaintiffs own allegations, the accusation that she was disruptive at a

unit staff meeting was also a factor in her termination.

       The Plaintiff does not allege sufficient facts that allow the Court to “draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). The only fact set forth to support her discrimination

claim is that “no other employee has been ordered do another’s job,” “especially not a

white employee.” ECF No. 26 at 1. However, this does not assist the Court in finding

that the Defendant may have ordered her to assist with laundry or ultimately terminated

her based on her race. The Plaintiff’s allegations are speculative at best. Therefore,

while the Plaintiff is not required to allege facts to establish a prima facie case under the

McDonnell Douglas framework, she has still failed to sufficiently plead a plausible claim

under Title VII. Accordingly, the Plaintiff’s objection is hereby OVERRULED.



                                              6
                                     IV. Conclusion

       Therefore, upon careful review, the Court ORDERS that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 29] is ADOPTED because the Plaintiff

has failed to state a claim. Accordingly, the Plaintiff’s Amended Complaint [ECF No. 18]

and Second Amended Complaint [ECF No. 26] are DISMISSED WITHOUT PREJUDICE.

The Plaintiff’s Motions for Leave to Proceed In Forma Pauperis [ECF Nos. 20, 28] and

Motions for Appointment of Counsel [ECF Nos. 19, 27] are DENIED AS MOOT.

       The Clerk is DIRECTED to STRIKE this case from the Court’s active docket. The

Clerk is further DIRECTED to mail a copy of this this Order to the pro se Plaintiff by

certified mail, return receipt requested.

       DATED: January 21, 2020




                                            7
